EXECUTION VERSION









MORTGAGE LOAN PURCHASE AGREEMENT

among



MOREQUITY, INC.,

as a Seller,

AMERICAN GENERAL FINANCIAL SERVICES OF ARKANSAS, INC.,

as a Seller,

AMERICAN GENERAL HOME EQUITY, INC.,

as a Seller,

AMERICAN GENERAL FINANCE CORPORATION,

as Secondary Repurchaser pursuant to Sections 5, 6.03(a) and 23

and

SIXTH STREET FUNDING LLC,

as Purchaser



Dated January 31, 2010



Fixed Rate Mortgage Loans



















--------------------------------------------------------------------------------







TABLE OF CONTENTS

Page

SECTION 1.  Definitions.

1

Section 1.01.  Definitions.

1

SECTION 2.  Purchase and Conveyance.

3

SECTION 3.  Mortgage Loan Schedule.

3

SECTION 4.  Purchase Price.

3

SECTION 5.  Examination of Mortgage Files.

3

SECTION 6.  Representations, Warranties and Covenants; Remedies for Breach.

4

Section 6.01.  Representations and Warranties Regarding Individual Mortgage
Loans.

4

Section 6.02.  Seller Representations.

4

Section 6.03.  Remedies for Breach of Representations and Warranties.

14

SECTION 7.  Costs.

17

SECTION 8.  Notices.

17

SECTION 9.  Severability Clause.

18

SECTION 10.  No Partnership.

18

SECTION 11.  Counterparts.

18

SECTION 12.  Governing Law.

18

SECTION 13.  Intention of the Parties.

18

SECTION 14.  Waivers.

19

SECTION 15.  Exhibits.

19

SECTION 16.  General Interpretive Principles.

19

SECTION 17.  Reproduction of Documents.

20

SECTION 18.  Amendment.

20

SECTION 19.  Confidentiality.

20

SECTION 20.  Entire Agreement.

20





-i-







--------------------------------------------------------------------------------







SECTION 21.  Further Agreements.

21

SECTION 22.  Trustee Assignee.

21













EXHIBITS

EXHIBIT 1

MORTGAGE LOAN SCHEDULE

EXHIBIT 2

CONTENTS OF EACH MORTGAGE FILE

EXHIBIT 3

MORTGAGE LOAN DOCUMENTS

EXHIBIT 4

UNDERWRITING GUIDELINES





-ii-







--------------------------------------------------------------------------------







MORTGAGE LOAN PURCHASE AGREEMENT

THIS MORTGAGE LOAN PURCHASE AGREEMENT (the “Agreement”), dated January 31, 2010,
is hereby executed by and among Sixth Street Funding LLC, a Delaware limited
liability company, as purchaser (the “Purchaser”), MorEquity, Inc., a Nevada
corporation (“MorEquity”), American General Financial Services of Arkansas,
Inc., a Delaware corporation (“AGFS”), and American General Home Equity, Inc., a
Delaware corporation (“AGHE”), each in its respective capacity as a seller
(each, a “Seller,” and collectively, the “Sellers”), and American General
Finance Corporation, an Indiana corporation (the “Secondary Repurchaser” or
“American General”).

W I T N E S S E T H

WHEREAS, each Seller desires to sell to the Purchaser, and the Purchaser desires
to purchase from each Seller, certain fully-amortizing and interest only, fixed
rate, one- to four-family, first-lien mortgage loans (the “Mortgage Loans”), as
described herein, and which shall be delivered as whole loans as provided
herein;

WHEREAS, each Mortgage Loan is secured by a mortgage, deed of trust or other
security instrument creating a first lien on, or first priority security
interest in, a residential dwelling located in the jurisdiction indicated on the
Mortgage Loan Schedule which is annexed hereto as Exhibit 1;

WHEREAS, the Purchaser and the Sellers wish to prescribe the manner of the sale
and transfer of the Mortgage Loans; and

WHEREAS, pursuant to the terms of a Pooling and Servicing Agreement, dated
January 31, 2010 (the “Pooling and Servicing Agreement”), among the Purchaser,
as depositor, MorEquity, Inc., as servicer, Green Tree Servicing LLC, as
designated successor servicer, Wells Fargo Bank, N.A., as master servicer,
custodian and securities administrator, and U.S. Bank National Association, as
trustee (the “Trustee”), the Purchaser will convey the Mortgage Loans to
American General Mortgage Loan Trust 2010-1 (the “Trust”).

NOW, THEREFORE, in consideration of the premises and mutual agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Purchaser, the Sellers and the
Secondary Repurchaser agree as follows:

SECTION 1.

DEFINITIONS.

Section 1.01.

Definitions.

For purposes of this Agreement, the following capitalized terms shall have the
respective meanings set forth below.  Terms used without definition herein shall
have the respective meanings assigned to them in the Pooling and Servicing
Agreement.

Agreement:  This Mortgage Loan Purchase Agreement including all exhibits,
schedules, amendments and supplements hereto.














--------------------------------------------------------------------------------







ALTA:  The American Land Title Association or any successor in interest thereto.

Closing Date:  March 30, 2010.

Credit Score:  The credit score for each Mortgage Loan shall be a credit bureau
score obtained at origination or such other time by the applicable Seller.

Cut-off Date:  The close of business on January 31, 2010.

High Cost Loan:  A Mortgage Loan classified as (a) a “high cost” loan under the
Home Ownership and Equity Protection Act of 1994 or (b) a “high cost home,”
“threshold,” “covered,” “high risk home” or “predatory” or similar loan under
any other applicable state, federal or local law (or a similarly classified loan
using different terminology under a law, regulation or ordinance imposing
heightened regulatory scrutiny or additional legal liability for residential
mortgage loans having high interest rates, points and/or fees).

Mortgage File:  The items listed in Exhibit 2 hereto and any additional
documents required to be added to the Mortgage File pursuant to this Agreement.

Mortgage Loan:  Each mortgage loan identified on the Mortgage Loan Schedule,
including, without limitation, the Mortgage File, the Monthly Payments,
Principal Prepayments, Liquidation Proceeds, REO Proceeds, Insurance Proceeds
and all other rights, benefits, proceeds and obligations arising from or in
connection with such mortgage loan.

Mortgage Loan Documents:  With respect to any Mortgage Loan, the documents
listed in Exhibit 3 hereto.

Mortgagee:  The mortgagee or beneficiary named in the Mortgage and the
successors and assigns of such mortgagee or beneficiary.

Opinion of Counsel:  A written opinion of counsel, who may be an employee of a
Seller, reasonably acceptable to the Purchaser.

Primary Mortgage Insurance Policy or PMI Policy:  A policy of primary mortgage
guaranty insurance issued by an insurer.

Purchase Price:  The price paid on the Closing Date by the Purchaser to the
Sellers pursuant to this Agreement in exchange for the Mortgage Loans as set
forth in Section 4 hereto.

Reimbursement Amount: As defined in Section 6.03.

Specified Bankruptcy Opinion Provisions: Means the provisions contained in the
legal opinions delivered in connection with the issuance of the Certificates or,
if applicable, amendments to the Pooling and Servicing Agreement, Mortgage Loan
Purchase Agreement or other related documents, in each case relating to the
non-substantive consolidation of the Purchaser with any of American General,
MorEquity, AGFS or AGHE.





-2-







--------------------------------------------------------------------------------







Underwriting Guidelines:  The underwriting guidelines applicable to the Mortgage
Loans attached as Exhibit 4 hereto.

SECTION 2.

PURCHASE AND CONVEYANCE.

Each Seller, in exchange for the receipt of its portion of the Purchase Price
from the Purchaser on the Closing Date, hereby sells, transfers, assigns, sets
over and conveys to the Purchaser, without recourse, but subject to the terms of
this Agreement, all of its rights, title and interest in and to the Mortgage
Loans sold by it on the Closing Date, including the servicing rights, together
with the related Mortgage Files and all rights and obligations arising under the
documents contained therein.

With respect to each Mortgage Loan purchased, the Purchaser shall own and be
entitled to receive:  (a) the Mortgage Loan identified on the Mortgage Loan
Schedule to the Pooling and Servicing Agreement, including the related Cut-off
Date Principal Balance, and all collections in respect of interest and principal
due thereon after the Cut-off Date; and (b) the applicable Seller’s interest in
any insurance policies in respect of the Mortgage Loans.

SECTION 3.

MORTGAGE LOAN SCHEDULE.

The Sellers shall deliver the Mortgage Loan Schedule to the Purchaser on the
Closing Date.

SECTION 4.

PURCHASE PRICE.

The aggregate Purchase Price for the Mortgage Loans shall be as follows:

Seller

Immediately Available Funds

Intercompany Note

MorEquity, Inc.

$488,000,000.00

$336,098,555.41

American General Home Equity, Inc.

$8,199,681.33

 N/A

American General Financial Services of Arkansas, Inc.

$9,408,637.38.

 N/A

Total:

$505,608,318.71

$336,098,555.41

Subject to the conditions set forth herein, the Purchaser shall pay the Purchase
Price to the Sellers by 4:00 p.m. New York time on the Closing Date.  The
portion of the Purchase Price payable in immediately available funds shall be
made by wire transfer of immediately available funds to the account or accounts
designated by each Seller.

SECTION 5.

EXAMINATION OF MORTGAGE FILES; REMEDIES.

In addition to any rights granted to the Purchaser hereunder to underwrite the
Mortgage Loans and review the Mortgage Loan Documents prior to the Closing Date,
the Sellers shall, prior to the Closing Date, make the Mortgage Files available
to the Purchaser for examination and the Purchaser shall have the right to
conduct property inspections and obtain appraisal recertifications, drive-by
appraisals and/or brokers price opinions.  Such underwriting by the Purchaser or
its designee shall not impair or diminish the rights of the Purchaser or any of
its successors under this Agreement with respect to a breach of the
representations and warranties





-3-







--------------------------------------------------------------------------------







contained in this Agreement.  The fact that the Purchaser or its designee has
conducted or has failed to conduct any partial or complete examination of the
Mortgage Files shall not affect the Purchaser’s or any of its successors’ rights
to demand repurchase or other relief or remedy provided for in this Agreement.

Upon receipt of notice of any materially defective document in, or that a
document is missing from, a Mortgage File which defect or missing document
prevents or materially delays the Trust from (A) realizing against the related
Mortgaged Property through foreclosure or similar loss mitigation activity or
(B) processing any title claim under the related title insurance policy, the
applicable Seller shall have 60 days to cure such defect or deliver such missing
document to the Purchaser (or its designee or assignee).  If the applicable
Seller does not cure such defect or deliver such missing document within such
time period, such Seller shall repurchase such Mortgage Loan in accordance with
Section 2.03 of the Pooling and Servicing Agreement.  Each Seller hereby agrees
to be bound by the provisions set forth in Section 2.03 of the Pooling and
Servicing Agreement relating to its obligation to repurchase such Mortgage Loan
and such provisions shall be deemed to be incorporated herein by reference.  To
the extent a Seller fails to repurchase any such Mortgage Loan on the Repurchase
Date relating to such Mortgage Loan, the Secondary Repurchaser shall repurchase
such Mortgage Loan within 25 days of the applicable Repurchase Date pursuant to
the same terms and conditions set forth in above.  Notwithstanding the
foregoing, in no event shall the applicable Seller or the Secondary Repurchaser
be required to repurchase any Disputed Mortgage Loan unless the Secondary
Repurchaser is the Losing Party with respect to such Disputed Mortgage Loan, in
which case such Secondary Repurchaser shall be required to repurchase such
Disputed Mortgage Loan in accordance with Section 2.03 of the Pooling and
Servicing Agreement.

Notwithstanding anything to the contrary herein, it is understood and agreed
that the obligations of the Sellers and the Secondary Repurchaser expressly set
forth in this Section 5 and Section 6.04 to cure such defects or deliver such
missing documents, repurchase such Mortgage Loans or comply with any Arbitration
Review constitute the sole remedies available to the Purchaser in respect of
defects or missing documentation with respect to the Mortgage Files.

SECTION 6.

REPRESENTATIONS, WARRANTIES AND COVENANTS; REMEDIES FOR BREACH.

Section 6.01.

Representations and Warranties Regarding Individual Mortgage Loans.

Each Seller hereby represents and warrants, severally and not jointly, to the
Purchaser as of the date hereof and on the Closing Date with respect to each
Mortgage Loan sold by it and listed on the Mortgage Loan Schedule:

1.

The information and descriptions concerning the Mortgage Loan contained in the
Mortgage Loan Schedule and the Offering Circular is true and correct in all
material respects as of the date or dates respecting which such information is
given. No FICO score listed on the Mortgage Loan Schedule was more than 120 days
old as of the Closing Date. Except with respect to 367 Mortgage Loans listed on
the Mortgage Loan Schedule, no property valuation used to calculate the Cut-off
Date loan-to-value ratio set forth in the Mortgage Loan Schedule with respect to
any Mortgage Loan was more





-4-







--------------------------------------------------------------------------------







than 120 days old as of the Closing Date. The information set forth on the
Mortgage Loan Schedule and the information that was provided to Moody’s in each
case is consistent with the contents of the originator’s records and the
underlying Mortgage Files.  The Mortgage Loan Schedule contains all the fields
requested by Moody’s.  When determining the occupancy status reflected on the
Mortgage Loan Schedule, the Sellers have given due consideration to factors,
including but not limited to any difference between the mailing address active
in the servicing system and the subject property address, in order to evaluate
the occupancy status of the property as originally represented by the Mortgagor.




2.

The Seller is the sole owner and holder of the Mortgage Loan and the Mortgage
Loan is not assigned or pledged to any other Person.  The Seller has good,
indefeasible, and marketable title to the Mortgage Loan and has full right to
transfer, sell, and assign the Mortgage Loan to the Purchaser.  The sale of the
Mortgage Loan (x) from the prior owner of such Mortgage Loan to the Seller and
(y) from the Seller to the Purchaser in each case was in exchange for fair
equivalent value, and such prior owner or Seller, as applicable, was solvent
both prior to and after the transfer of such Mortgage Loan and had sufficient
capital to pay and was able to pay its debts as they would generally mature.
 Following the sale of the Mortgage Loan to the Purchaser, the Purchaser will
hold such Mortgage Loan free and clear of any encumbrance, equity, participation
interest, lien, pledge, charge, claim (including, but not limited to, any
preference or fraudulent transfer claim), or security interest except any such
interest created pursuant to or in accordance with the terms hereof.




3.

The Mortgage Note (and, if applicable, any lost note affidavit) and the related
Mortgage are original and genuine and each is the legal, valid and binding
obligation of the maker thereof; each is free from all claims, defenses, rights
of rescission, any discount, allowance, set-off, counterclaim, bankruptcy or
other defenses or contingent liability which could adversely affect the
collectability of any Mortgage Loan; and each is enforceable in all respects in
accordance with its terms, except as enforceability may be limited by (i)
bankruptcy, insolvency, liquidation, receivership, moratorium or other similar
laws affecting the enforcement of the rights of creditors and (ii) general
principles of equity, whether enforcement is sought in a proceeding in equity or
at law.




4.

The Mortgage Loan is covered by an American Land Title Association mortgagee
title insurance policy or other generally acceptable form of policy or insurance
issued by a title insurer insuring the originator, its successors and assigns,
as to the first priority lien of the Mortgage in the original principal amount
of the Mortgage Loan. The assignment of such mortgage title insurance policy
does not require any consent of or notification to the insurer which has not
been obtained or given, as applicable. No claims have been made under such title
insurance policy, and neither the obligor under such title insurance policy nor
the Servicer has done, by act or omission, anything that would impair coverage
of such title insurance policy.




5.

The Mortgage Loan and each other agreement executed by a Mortgagor or other
obligor in connection with the Mortgage Loan is genuine, has been duly and
properly





-5-







--------------------------------------------------------------------------------







executed, and is the legal, valid, and binding obligation of the executor
thereof and is enforceable in accordance with its terms, except as such
enforcement may be limited by bankruptcy, insolvency, reorganization, or other
similar laws affecting the enforcement of creditors' rights generally and by
general equity principles (regardless of whether such enforcement is considered
in a proceeding in equity or at law).  All parties to each Mortgage Loan and any
such other agreement had legal capacity to enter into the Mortgage Loan and to
execute and deliver the applicable Mortgage Loan or such other agreement, as
applicable.




6.

Any and all requirements of any applicable federal, state or local law
including, without limitation, usury, truth in lending, real estate settlement
procedures, consumer credit protection, predatory and abusive lending laws,
equal credit opportunity, fair housing and disclosure laws or unfair and
deceptive practices laws applicable to the origination and servicing of mortgage
loans of a type similar to the Mortgage Loan including, without limitation, any
provisions relating to prepayment penalties, have been complied with in all
material respects and the consummation of the transactions contemplated hereby
will not involve the violation of any such laws or regulations.   




7.

Except as indicated in the related Mortgage Loan Schedule or Mortgage File,
there is no material agreement or arrangement as to any Mortgage Loans with any
Mortgagor regarding any variation of Monthly Payments, finance charges,
schedules of payment, or other charges due under any Mortgage Loan, and no
Mortgagor has been released from its liability or obligations under any Mortgage
Loan, in whole or in part, and no Mortgaged Property has been released from any
Mortgage Loan; none of the terms of any of the Mortgage Loans have been
otherwise impaired, amended, altered or modified in any way, except as reflected
by a writing signed by the Mortgagor in the Mortgage File




8.

Other than with respect to any payment deferrals, the terms of the Mortgage Note
and the Mortgage have not been impaired, waived, altered, or modified in any
material respect, except by a written instrument that, if required by applicable
law, has been recorded or is in the process of being recorded. The terms of any
waiver, alteration, or modification of the Mortgage Loan are reflected in the
Mortgage Loan Schedule. There is no default, breach, violation, event of
acceleration or other event existing under the Mortgage Note and the Mortgage
that, with the passage of time or with notice and the expiration of any grace or
cure period, would constitute a default, breach, violation, or event of
acceleration.  No foreclosure action is currently being threatened or has begun
with respect to the Mortgage Loan.




9.

No Mortgage Loan has been satisfied, cancelled, subordinated or rescinded in
whole or in part.




10.

The proceeds of each Mortgage Loan have been fully disbursed to or for the
account of the related Mortgagor, and there is no requirement for future
advances thereunder.  All conditions precedent to the disbursement of escrow
funds relating to the completion of improvements have been satisfied.





-6-







--------------------------------------------------------------------------------










11.

Each Mortgage contains customary and enforceable provisions which render the
rights and remedies of the holder thereof adequate to realize the benefits of
the security against the Mortgaged Property. Upon the foreclosure on, or
trustee's sale of, the Mortgaged Property pursuant to the proper procedures, the
holder of the Mortgage Loan will be able to deliver good and marketable title to
the Mortgaged Property.  There is no homestead or other exemption available to a
Mortgagor that would interfere with the right to sell the Mortgaged Property at
a trustee's sale or the right to foreclose on the Mortgage.




12.

Each Mortgage Loan is secured by a first lien in the Mortgaged Property which is
free and clear of all prior encumbrances,  evidenced by a Mortgage which has
been duly executed by the Mortgagor and, if so required by the Pooling and
Servicing Agreement, properly acknowledged and filed or recorded in the
appropriate office for public recordation or otherwise perfected in accordance
with applicable law, all applicable fees relating to such Mortgage Loan have
been paid; provided, that and such first lien may be subject to (1) the
following permitted encumbrances (“Permitted Encumbrances”): (A) rights arising
under the Pooling and Servicing Agreement, (B) liens for real estate taxes and
special assessments not yet due and payable, (C) covenants, conditions and
restrictions, rights of way, easements and other matters of public record as of
the date of recording of the Mortgage, such exceptions appearing of record being
reasonably acceptable to mortgage lending institutions generally or specifically
reflected in the appraisal made in connection with the origination of the
Mortgage Loan and (D) other matters to which like properties are commonly
subject which do not, individually or in the aggregate, materially interfere
with (x) the benefits of the security intended to be provided by the Mortgage,
(y) the use, enjoyment, value or marketability of the related Mortgaged
Property; or (z) the full right and authority to assign and transfer each
Mortgage Loan, including the servicing rights relating thereto, and (2) other
exceptions that are customarily acceptable to lending institutions generally and
do not affect the value or marketability of the Mortgaged Property or otherwise
materially impair the Mortgage Loan.




i.

The related Mortgage is a valid, subsisting, enforceable, and perfected first
lien on all of the Mortgaged Property, subject only to Permitted Encumbrances,
if any, as described above.




ii.

The related original Mortgage has been recorded in the appropriate jurisdictions
wherein such recordation is required to perfect the lien thereof for the benefit
of the Purchaser.




iii.

The related Mortgaged Property was not, at the time of origination of the
Mortgage Loan, subject to a mortgage, deed of trust, deed to secure debt, or
other security instrument creating a lien senior to the lien of the Mortgage,
and there are no mechanics' or similar liens or claims affecting the Mortgaged
Property that have been filed for work, labor, or material (and no rights are
outstanding that, under applicable law, could give rise to such liens) that are
or may be liens prior





-7-







--------------------------------------------------------------------------------







to, or equal to or coordinate with, the lien of the Mortgage.




13.

The servicing and collection practices used by the Servicer with respect to the
Mortgage Loans have been in all respects legal, proper, prudent and customary in
the mortgage servicing business. The servicing and collection procedures of the
Servicer used with respect to each Mortgage Loan have complied in all material
respects with the servicing standard to be set forth in the Pooling and
Servicing Agreement.  All related escrow accounts are being maintained in
accordance with applicable federal and state laws and in accordance with any and
all servicing agreements applicable thereto and the terms of the Mortgages
related thereto, as will be reflected in the Pooling and Servicing Agreement.
 While the Mortgage Loan has been serviced by the Servicer, it has been serviced
in accordance with the terms of the Mortgage Note (as modified) or any
applicable forbearance plan or bankruptcy plan.




i.

The Mortgaged Property is insured by an insurer against loss by fire and such
hazards as are covered under a standard extended coverage endorsement and the
amount of such coverage is not less than (a) the lesser of (x) 100% of the
insurable value of the Mortgaged Property and (y) the outstanding principal
balance of the Mortgage Loan or (b) the minimum amount necessary to fully
compensate for any damage or loss on a replacement cost basis.




ii.

If the Mortgage Property is a condominium unit, it is included under the
coverage afforded by a blanket policy.




iii.

If any portion of the related Mortgaged Property is in an area identified by any
governmental authority as having special flood hazards, the Mortgaged Property
is insured by a flood insurance policy that meets the current guidelines of the
Federal Insurance Administration and the amount of such coverage is not less
than the Flood Insurance Coverage.  Each such insurance policy (a) is a valid
binding obligation of the issuing insurer, (b) is in full force and effect, (c)
contains a standard mortgagee clause naming the Seller, its successors, and its
assigns as mortgagee, and (d) may not be reduced, terminated, or canceled
without prior written notice to the mortgagee and no such notice to reduce,
terminate, or cancel has been received by any obligated party.




iv.

The related Mortgage obligates the Mortgagor to maintain all such insurance
policies, and if the Mortgagor fails to do so, authorizes the mortgagee to
maintain such insurance at the Mortgagor’s cost and expense and to seek
reimbursement from the Mortgagor.




v.

No Mortgagor, other obligated party with respect to the applicable Mortgage
Loan, or any other Person, has engaged in any act or omission that would impair
the coverage of any such insurance policy, the benefits of the endorsement
provided for therein, or the validity and binding effect of either, including,
without limitation, the provision or receipt of any unlawful fee, commission,
kickback, or other compensation or value of any kind.





-8-







--------------------------------------------------------------------------------










vi.

No action, inaction, or event has occurred and no state of facts exists or has
existed that has resulted or will result in the exclusion from, denial of, or
defense to coverage under any such insurance polices, regardless of the cause of
such failure of coverage.




14.

All taxes; governmental assessments; insurance premiums; water, sewer, and
municipal charges; leasehold payments; or ground rents that previously became
due and owing have been paid by the Mortgagor, or an escrow of funds from the
Mortgagor has been established in an amount sufficient to pay for every such
item that remains unpaid and that has been assessed but is not yet due and
payable.




15.

The Appraised Value has been produced with respect to the related Mortgaged
Property by an appraiser who had no interest, direct or indirect, in the
Mortgaged Property or in any loan made on the security thereof, and whose
compensation was not affected by the approval or disapproval of the Mortgage
Loan. The appraisal contained in each Mortgage File was made and signed, prior
to the approval of the Mortgage Loan application, by a duly licensed or
certified appraiser. The appraisal was written, in form and substance, to (i)
customary Fannie Mae or Freddie Mac standards for mortgage loans of the same
type as such Mortgage Loan and (ii) Uniform Standards of Professional Appraisal
Practice standards, and satisfies applicable legal and regulatory requirements.
To the best of the Sellers’s knowledge, each Mortgage Loan where, as indicated
on the Mortgage Schedule, the value of the related Mortgaged Property was
derived from an automated valuation model (an “AVM”), such AVM provided an
accurate assessment of the property value. For each Mortgage Loan where the
value of the related Mortgaged Property was derived from a brokers price opinion
(a “BPO”), as indicated on the Mortgage Loan Schedule, the BPO was conducted by
a licensed real estate broker or realtor licensed in the jurisdiction of the
subject property.




16.

The related Mortgage Note is payable in monthly installments so as to result in
complete amortization of the Mortgage Loan over the stated term.




i.

The Mortgage Property consists of a fee simple estate in real property.




ii.

All improvements that were considered in determining the Appraised Value of the
Mortgaged Property lie wholly within the boundaries and building restriction
lines of the Mortgaged Property.




iii.

As of the date the Mortgage Loan was originated, no improvements on adjoining
properties encroached upon the Mortgaged Property, and no improvement located on
or being part of the Mortgaged Property was in violation of any applicable
zoning and building law, ordinance, or regulation, and such representations are
currently true and correct.




iv.

All inspections, licenses, and certificates required to be made or issued with
respect to all occupied portions of the Mortgaged Property and with respect to
the





-9-







--------------------------------------------------------------------------------







use and occupancy thereof have been made or obtained from the appropriate
governmental authorities.




v.

No Obligated Party has received notice from the Mortgagor, any governmental
authority, or any other Person of any noncompliance with any use or occupancy
law, ordinance, regulation, standard, license, or certificate with respect to
the Mortgaged Property.




17.

Each Mortgaged Property is located in the United States and consists of parcels
of real property with residences thereon which, when the Mortgage Loan was
originated, were one-to-four family residences, which may include a detached
home, townhouse, condominium unit or a unit in a planned unit development or, in
certain cases, by co-op shares, leases or occupancy agreements.




i.

Each Mortgaged Property is undamaged by waste, fire, hurricane, earthquake or
earth movement, windstorm, flood, tornado, or other casualty adversely affecting
the value of each Mortgaged Property or the use for which the premises were
intended, and each Mortgaged Property is in substantially the same condition it
was at the time the most recent Appraised Value was obtained or the related BPO
was collected as part of any diligence performed in connection with the
transactions contemplated herein.




ii.

There is no proceeding pending or threatened for the total or partial
condemnation of any Mortgaged Property




18.

Except for expenditures made in the ordinary course of business to protect
Seller’s rights in the Mortgage Loans or the Mortgaged Property, including
without limitation force-placed insurance premiums and amounts capitalized in
connection with modifications, no amounts have been added to the Mortgagor’s
indebtedness with respect to the Mortgage Loan.




19.

Each Mortgage Loan that was originated or acquired by Seller after October 26,
2001 complies with the applicable requirements of the USA Patriot Act.




20.

The related Mortgage File contains each of the documents and instruments
specified in the Mortgage Loan Purchase Agreement. The Mortgage Note, the
Mortgage, the Assignment of Mortgage, and any other Mortgage Loan Documents
required to be delivered under the Custodial Agreement have been delivered to
the Custodian. In the event the Mortgage is a deed of trust, a trustee,
authorized and duly qualified under applicable law to serve as such, has been
properly designated, is named in the Mortgage and currently so serves, and no
fees or expenses are or will become payable by the Custodian or the Mortgagor to
the trustee under the deed of trust, except in connection with a trustee's sale
after default by the Mortgagor. For each Mortgage Loan, all documents necessary
to foreclose on the Mortgaged Property are included in the Mortgage Files
delivered to the custodian.








-10-







--------------------------------------------------------------------------------







21.

With respect to each Mortgage Loan whose document type on the Mortgage Loan
Schedule indicates documented income, employment and/or assets, the originator
of such Mortgage Loan verified the Mortgagor’s income, employment and/or assets,
as applicable, in accordance with its then current underwriting guidelines and
employed procedures reasonably designed to authenticate the documentation
supporting such income, employment, and/or assets in accordance with its then
current underwriting guidelines.




22.

Each Mortgage Loan was underwritten in conformance to the applicable
originator's then current underwriting guidelines at origination or at time of
acquisition, in each case subject to reasonable exceptions thereto.




23.

Each Mortgage Loan is a “qualified mortgage” for REMIC purposes, within the
meaning of Sect. 860G(a)(3) of the Code.




24.

No fraud, misrepresentation, material error or omission or gross negligence has
taken place with respect to the origination of any Mortgage Loan on the part of
the Seller, the Mortgagor, any third party originator of any Mortgage Loan, any
appraiser, any builder or developer, any party involved in the application of
any insurance to the Mortgage Loan or any other party involved in the
origination of the Mortgage Loan.




25.

With respect to each Mortgage Loan, the related Mortgage contains an enforceable
provision for the acceleration of the payment of the unpaid principal balance of
such Mortgage Loan in the event that the Mortgaged Property is sold or
transferred without the prior written consent of the mortgagee thereunder.  The
Servicer will not approve the assumption of any such Mortgage Loan.




26.

None of the Mortgage Loans are subject to the Home Ownership and Equity
Protection Act of 1994.




27.

Each Mortgage Loan had a loan to value ratio of 100% or less as of its
origination.




28.

At the time of its origination, the Mortgaged Property was in compliance with
all then applicable environmental laws pertaining to environmental hazards
including, without limitation, asbestos.




29.

The Seller has fully furnished, in accordance with the Fair Credit Reporting Act
and its implementing regulations, accurate and complete information (e.g.,
favorable and unfavorable) on its Mortgagor credit files to Equifax, Experian or
Trans Union Credit Information Company, on a monthly basis.




30.

No Mortgage Loan was 30 or more days delinquent using Office of Thrift
Supervision methodology as of the Cut-off Date and no Mortgage Loan was 60 or
more days delinquent using Office of Thrift Supervision methodology as of the
last day of any of the 12 calendar months preceding the Closing Date, in each
case other than as set





-11-







--------------------------------------------------------------------------------







forth on the Mortgage Loan Schedule.




31.

Each Prepayment Charge with respect to any Mortgage Loan has customary terms and
is permissible and enforceable in accordance with its terms under applicable law
except as enforceability may be limited by (i) bankruptcy, insolvency,
liquidation, receivership, moratorium, expiration of term or other similar laws
affecting the enforcement of the rights of creditors and (ii) general principles
of equity, whether enforcement is sought in a proceeding in equity or at law.




32.

Each of the applicable originator and the Servicer was duly licensed or approved
and validly authorized under applicable law to originate, own, service, hold its
interest in, or engage in other related activities, as applicable, with respect
to such Mortgage Loan, or was exempt from such licensing or approval
requirements.




33.

To the extent that any manufactured home is included as part of the Mortgaged
Property, such manufactured home is (1) together with the related land, subject
to the Mortgage, (2) deemed to be a part of the real property on which it is
located pursuant to the applicable law of the jurisdiction in which it is
located, and (3) treated as a single-family residence under Section 25(e)(10) of
the Internal Revenue Code.




34.

There is no material litigation, proceeding or governmental investigation
pending, or any order, injunction or decree outstanding, existing or relating to
a Mortgage Loan or the related Mortgaged Property. There is no pending action or
proceeding directly involving the Mortgaged Property in which compliance with
any environmental law, rule, or regulation is at issue. The Mortgage Loan is not
subject to any Defense, and the applicable Mortgagor has not asserted any
Defense.




35.

To the extent the Mortgage Loan is secured by a leasehold interest:




i.

The lessor under the lease holds a fee simple interest in the land.




ii.

The Mortgagor is the owner of a valid and subsisting interest as tenant under
the lease and is not in default thereunder.




iii.

The lease is in full force and effect, and is unmodified.




iv.

All rents and other charges have been paid when due.




v.

The lessor under the lease is not in default.




vi.

The execution, delivery, and performance of the Mortgage do not require the
consent (other than the consents that have been obtained and are in full force
and effect) under, and will not violate or cause a default under, the terms of
the lease.




vii.

The lease is assignable or transferable.








-12-







--------------------------------------------------------------------------------







viii.

The lease will not be terminated before the maturity date of the Mortgage Loan.




ix.

The lease does not provide for termination of the lease in the event of the
Mortgagor’s default without written notice to the mortgagee and a reasonable
opportunity to cure the default.




x.

The lease permits the mortgaging of the related Mortgaged Property.




xi.

The lease protects the mortgagee's interests in the event of a property
condemnation.




36.

There is no Mortgage Loan that was originated on or after October 1, 2002 and on
or prior to March 7, 2003, which is secured by property located in the State of
Georgia.




37.

The operation of the terms of the Mortgage Loan Documents, or the exercise of
any rights thereunder, will not render the Mortgage Loan unenforceable.




38.

With respect to each Mortgage Loan, no portion of the loan proceeds has been
escrowed for the purpose of making monthly payments on behalf of the Mortgagor,
and no payments due and payable under the terms of the Mortgage Note and
Mortgage or deed of trust, except for seller or builder concessions, have been
paid by any other person (other than a guarantor) who was involved in, or
benefited from, the sale of the Mortgaged Property or the origination,
refinancing, sale, or servicing of the Mortgage Loan.




(i)

Each Mortgagor is a natural person




(ii)

As of the origination of the applicable Mortgage Loan, the related Mortgagor was
legally permitted to reside in the United States




Section 6.02.

Seller Representations.

Each Seller hereby represents and warrants severally, and not jointly, to the
Purchaser as of the date hereof and on the Closing Date as follows:

(a)

Seller is a corporation organized, validly existing and in good standing under
the laws of the state of its incorporation and is duly licensed or qualified to
conduct its business as currently conducted in all jurisdictions where a
Mortgaged Property is located except where the failure to be so licensed or
qualified would not have a material adverse effect on its business or
operations;

(b)

Seller has full power and authority to execute, deliver and perform this
Agreement, and to enter into and consummate all transactions contemplated
herein, including authority to sell, transfer and repurchase the Mortgage Loans.
 All necessary corporate, regulatory or other similar action has been taken to
authorize and empower Seller and the officers or representatives acting on
Seller’s behalf to execute, deliver and perform this Agreement;





-13-







--------------------------------------------------------------------------------







(c)

Seller’s execution and delivery of this Agreement, the performance of the
transactions contemplated by this Agreement and the fulfillment of the terms of
this Agreement applicable to it will not violate any existing law or regulation
or any order or decree of any court applicable to the Seller or any provision of
the certificate of incorporation of the Seller, or constitute (with or without
notice or lapse of time or both) a material default under, any contract,
agreement, mortgage, deed of trust, or other instrument to which it is a party
or by which it or any of its properties are bound, in each case that would
materially and adversely affect the Seller’s ability to perform its obligations
hereunder;

(d)

The transfer, assignment and conveyance of the Mortgage Notes and the Mortgages
pursuant to this Agreement are not subject to the bulk transfer or any similar
statutory provisions in effect in any applicable jurisdiction;

(e)

Seller has duly executed and delivered this Agreement, and this Agreement,
assuming due authorization, execution and delivery by the Purchaser, the
Secondary Repurchaser and each other Seller, constitutes a legal, valid and
binding obligation of Seller enforceable against Seller according to its terms,
except as such enforcement may be limited by bankruptcy, reorganization,
insolvency, liquidation, receivership, moratorium, reorganization or other
similar laws relating to the rights of creditors generally, and by general
equity principles (regardless of whether such enforcement is considered in a
proceeding in equity or at law);

(f)

In the case of MorEquity, Inc. and American General Financial Services of
Arkansas, Inc., Seller is a member of MERS in good standing;

(g)

No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution and delivery by Seller of this Agreement and the performance of its
obligations hereunder other than those authorizations and approvals that have
been obtained and those notices and filings that have been made, except that
would not have a material adverse effect on the Seller’s abilities to perform
its obligations hereunder; and

(h)

There are no actions or proceedings against, or investigations of, Seller before
any court, administrative agency or other tribunal (i) asserting the invalidity
of this Agreement, (ii) seeking to prevent the consummation of any of the
transactions contemplated by this Agreement, (iii) seeking any determination or
ruling that, in its judgment, has a reasonable likelihood of resulting in a
material adverse effect on the transactions contemplated by this Agreement or
(iv) seeking any determination or ruling, in each case that would materially and
adversely affect the validity or enforcement of this Agreement.  

Section 6.03.

Remedies for Breach of Representations and Warranties.

(a) It is understood and agreed that the representations and warranties set
forth in Section 6.01 shall survive the sale of the Mortgage Loans to the
Purchaser and shall inure to the benefit of the Purchaser, notwithstanding any
restrictive or qualified endorsement on any





-14-







--------------------------------------------------------------------------------







Mortgage Note or Assignment or the examination or lack of examination of any
Mortgage File.  Upon discovery by a Seller or the Purchaser of a breach of any
such representation or warranty in respect of any Mortgage Loan which materially
adversely affects the interest of the Purchaser therein, the party discovering
such breach shall give prompt written notice to the other parties to this
Agreement.  If the applicable Seller does not cure such breach in all material
respects within 60 days of such notice, such Seller shall repurchase such
Mortgage Loan in accordance with the provisions of Section 2.03 of the Pooling
and Servicing Agreement.  Each Seller hereby agrees to be bound by the
provisions set forth in Section 2.03 of the Pooling and Servicing Agreement
relating to its obligation to repurchase such Mortgage Loan and such provisions
shall be deemed to be incorporated herein by reference.  To the extent a Seller
fails to repurchase any such Mortgage Loan on the Repurchase Date relating to
such Mortgage Loan, the Secondary Repurchaser shall repurchase such Mortgage
Loan within 25 days of such Repurchase Date pursuant to the same terms and
conditions set forth above.  Notwithstanding the foregoing, in no event shall
the applicable Seller or the Secondary Repurchaser be required to repurchase any
Disputed Mortgage Loan unless the Secondary Repurchaser is the Losing Party with
respect to such Disputed Mortgage Loan, in which case such Secondary Repurchaser
shall be required to repurchase such Disputed Mortgage Loan in accordance with
the provisions of Section 2.03 of the Pooling and Servicing Agreement.

Upon discovery by or notice to the applicable Seller that any Mortgage Loan does
not constitute a “qualified mortgage” within the meaning of Section 860G(a)(3)
of the Code, the applicable Seller shall repurchase such Mortgage Loan on or
prior to the Non-Qualified Mortgage Repurchase Date relating to such Mortgage
Loan.  Any repurchase of such Mortgage Loan pursuant to the foregoing sentence
shall occur in accordance with the provisions of Section 2.03 of the Pooling and
Servicing Agreement.  Each Seller hereby agrees to be bound by the provisions
set forth in Section 2.03 of the Pooling and Servicing Agreement relating to its
obligation to repurchase such Mortgage Loan and such provisions shall be deemed
to be incorporated herein by reference.  To the extent a Seller fails to
repurchase such Mortgage Loan on prior to the Non-Qualified Mortgage Repurchase
Date relating to such Mortgage Loan, the Secondary Repurchaser shall be required
to repurchase such Mortgage Loan within 25 days of such Non-Qualified Mortgage
Repurchase Date pursuant to the same terms and conditions set forth above.  

In addition, if a breach of a representation set forth in Sections 6.01(6) or
(13) occurs as a result of a violation of applicable predatory or abusive
lending laws, the applicable Seller shall reimburse the Purchaser for all costs
and damages incurred by the Purchaser and its assigns as a result of the
violation of such predatory or abusive lending law (such amount, the
“Reimbursement Amount”).  To the extent the applicable Seller fails to pay any
such Reimbursement Amount to the Purchaser, the Secondary Repurchaser shall pay
such Reimbursement Amount to the Purchaser.  

Notwithstanding anything to the contrary herein, it is understood and agreed
that the obligations of the Sellers and the Secondary Repurchaser expressly set
forth in this Section 6.03(a) and Section 6.04 to cure in all material respects
the breaches of the representations and warranties set forth in Section 6.01,
repurchase Mortgage Loans, pay any Reimbursement Amount or comply with an
Arbitration Review, as applicable, constitute the sole





-15-







--------------------------------------------------------------------------------







remedies available to the Purchaser in respect of a breach of the
representations and warranties set forth in Section 6.01.

(b) Each Seller shall, severally and not jointly, indemnify the Purchaser and
its assigns and hold it harmless against any out-of-pocket losses, penalties,
fines, forfeitures, reasonable and necessary legal fees (including, without
limitation, legal fees incurred in connection with the enforcement of such
indemnification obligation) and related costs, judgments, and other costs and
expenses resulting from any claim, demand, defense or assertion arising from or
relating to, a breach of such Seller’s representations and warranties contained
in Section 6.02 of this Agreement.

Notwithstanding anything to the contrary herein, it is understood and agreed
that the obligations of the Sellers expressly set forth in this Section 6.03(b)
to indemnify the Purchaser and its assigns constitute the sole remedies
available to the Purchaser and its assigns in respect of a breach of the
representations and warranties set forth in Section 6.02.  

Section 6.04.

Arbitration.  In the event that any Disputed Mortgage Loan is subject to an
Arbitration Review as described in Section 2.03 of the Pooling and Servicing
Agreement, the Secondary Repurchaser hereby agrees to be bound by the provisions
of Section 2.03 of the Pooling and Servicing Agreement relating to its
obligations with respect to such Arbitration Review, and such provisions shall
be deemed to be incorporated herein by reference.

Section 6.05.

Covenants of Purchaser and Sellers.

(a) The Purchaser hereby covenants and agrees that, so long as any Certificate
is outstanding, it shall:

(i) not guarantee any obligation of any Person, including any of its Affiliates;

(ii) not merge or consolidate with or into any other Person;

(iii) take, or refrain from taking, as the case may be, all actions that are
necessary to be taken or not to be taken in order to (x) ensure that the
assumptions and factual recitations set forth in the Specified Bankruptcy
Opinion Provisions remain true and correct in all material respects with respect
to the Purchaser and (y) comply in all material respects with those procedures
described in such provisions which are applicable to the Purchaser;  and

(iv) not transfer any of the Class CE Certificates or Class R Certificates to
any of its Affiliates unless, in connection with such transfer, it provides to
the Trustee an Opinion of Counsel relating to the non-substantive consolidation
of such Affiliate with each of the Secondary Repurchaser, MorEquity, AGFS and
AGHE

(b) Each Seller hereby covenants and agrees to forward promptly to the Servicer
a copy of each legal notice it receives with respect to any Mortgage Loan.





-16-







--------------------------------------------------------------------------------







SECTION 7.

COSTS.

The Sellers shall pay any commissions due its salesmen and financial advisors
and the legal fees and expenses of its attorneys.  All other costs and expenses
incurred in connection with the sale of the Mortgage Loans by the Sellers to the
Purchaser, including without limitation the Purchaser’s attorneys’ fees, shall
be paid by the Purchaser.

SECTION 8.

NOTICES.

All demands, notices and communications hereunder shall be in writing and shall
be deemed to have been duly given if mailed, by registered or certified mail,
return receipt requested, or, if by other means, when received by the other
party at the address as follows:

(a)

if to the Purchaser:

Sixth Street Funding LLC
601 N.W. Second Street
Evansville, Indiana 47708
Attn: Treasurer

(b)

if to MorEquity, Inc.:

MorEquity, Inc.
7116 Eaglecrest Boulevard
Evansville, Indiana  47715
Attention: Treasurer

(c)

if to American General Financial Services of Arkansas, Inc.:

American General Financial Services of Arkansas, Inc.
601 N.W. Second Street
Evansville, Indiana 47708
Attn: Treasurer

(d)

if to American General Home Equity, Inc.:

American General Home Equity, Inc.
601 N.W. Second Street
Evansville, Indiana 47708
Attn: Treasurer

(e)

if to American General Finance Corporation:

American General Finance Corporation
601 N.W. Second Street
Evansville, Indiana 47708
Attn: Treasurer





-17-







--------------------------------------------------------------------------------







or such other address as may hereafter be furnished to the other party by like
notice.  Any such demand, notice or communication hereunder shall be deemed to
have been received on the date delivered to or received at the premises of the
addressee (as evidenced, in the case of registered or certified mail, by the
date noted on the return receipt).

SECTION 9.

SEVERABILITY CLAUSE.

Any part, provision, representation or warranty of this Agreement which is
prohibited or which is held to be void or unenforceable shall be ineffective to
the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof.  Any part, provision, representation or warranty of
this Agreement which is prohibited or unenforceable or is held to be void or
unenforceable in any jurisdiction shall be ineffective, as to such jurisdiction,
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  To the extent permitted by applicable law, the parties
hereto waive any provision of law which prohibits or renders void or
unenforceable any provision hereof.  If the invalidity of any part, provision,
representation or warranty of this Agreement shall deprive any party of the
economic benefit intended to be conferred by this Agreement, the parties shall
negotiate, in good-faith, to develop a structure the economic effect of which is
nearly as possible the same as the economic effect of this Agreement without
regard to such invalidity.

SECTION 10.

NO PARTNERSHIP.

Nothing herein contained shall be deemed or construed to create a co-partnership
or joint venture between the parties hereto.

SECTION 11.

COUNTERPARTS.

This Agreement may be executed simultaneously in any number of counterparts.
 Each counterpart shall be deemed to be an original, and all such counterparts
shall constitute one and the same instrument.

SECTION 12.

GOVERNING LAW.

EXCEPT TO THE EXTENT PREEMPTED BY FEDERAL LAW, THE AGREEMENT SHALL BE CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK AND THE OBLIGATIONS, RIGHTS
AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE CONFLICTS OF LAWS
PROVISIONS OF NEW YORK OR ANY OTHER JURISDICTION.

SECTION 13.

INTENTION OF THE PARTIES.

It is the intention of the parties that the Purchaser is purchasing, and the
Sellers are selling, the Mortgage Loans and not a debt instrument of the Sellers
or another security.  Accordingly, the parties hereto each intend to treat the
transaction for federal income tax





-18-







--------------------------------------------------------------------------------







purposes as a sale by the Sellers, and a purchase by the Purchaser, of the
Mortgage Loans.  The Purchaser shall have the right to review the Mortgage Loans
and the related Mortgage Files to determine the characteristics of the Mortgage
Loans which shall affect the federal income tax consequences of owning the
Mortgage Loans and each Seller shall cooperate with all reasonable requests made
by the Purchaser in the course of such review.

The parties hereto intend that the transfer by each Seller to the Purchaser of
the Mortgage Loans pursuant to this Agreement shall be, and be construed as, a
sale of the Mortgage Loans by such Seller to the Purchaser. It is not intended
that such transfer be deemed to be the grant of a security interest in the
Mortgage Loans by any Seller to the Purchaser to secure a debt or other
obligation of any Seller. However, in the event that the Mortgage Loans are held
to be property of any Seller, or if for any reason this Agreement is held or
deemed to create a security interest in the Mortgage Loans, then (a) this
Agreement shall constitute a security agreement; and (b) the transfers provided
for in this Agreement shall be deemed to be a grant by each Seller to the
Purchaser of, and each Seller hereby grants to the Purchaser, to secure all of
such Seller’s obligations hereunder, a security interest in all of such Seller’s
right, title, and interest, whether now owned or hereafter acquired, in, to, and
under the Mortgage Loans and all proceeds thereof.

SECTION 14.

WAIVERS.

No term or provision of this Agreement may be waived unless such waiver is in
writing and signed by the party against whom such waiver is sought to be
enforced.

SECTION 15.

EXHIBITS.

The exhibits to this Agreement are hereby incorporated and made a part hereof
and are an integral part of this Agreement.

SECTION 16.

GENERAL INTERPRETIVE PRINCIPLES.

For purposes of this Agreement, except as otherwise expressly provided or unless
the context otherwise requires:

(a)

the terms defined in this Agreement have the meanings assigned to them in this
Agreement and include the plural as well as the singular, and the use of any
gender herein shall be deemed to include the other gender;

(b)

accounting terms not otherwise defined herein have the meanings assigned to them
in accordance with accounting principles generally accepted in the United
States;

(c)

references herein to “Articles,” “Sections,” “Paragraphs” and other subdivisions
without reference to a document are to designated Articles, Sections, Paragraphs
and other subdivisions of this Agreement;

(d)

reference to a Section without further reference to a Section is a reference to
such Section as contained in the same Section in which the reference appears,
and this rule shall also apply to Paragraphs and other subdivisions;





-19-







--------------------------------------------------------------------------------







(e)

the words “herein,” “hereof,” “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular provision; and

(f)

the term “include” or “including” shall mean without limitation by reason of
enumeration.

SECTION 17.

REPRODUCTION OF DOCUMENTS.

This Agreement and all documents relating thereto, including, without limitation
(a) consents, waivers and modifications which may hereafter be executed,
(b) documents received by any party at the closing and (c) financial statements,
certificates and other information previously or hereafter furnished, may be
reproduced by any photographic, photostatic, microfilm, micro-card, miniature
photographic or other similar process.  The parties hereto agree that any such
reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding, whether or not the original is in
existence and whether or not such reproduction was made by a party hereto in the
regular course of business, and that any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence.

SECTION 18.

AMENDMENT.

This Agreement may be amended or modified from time to time by the Purchaser and
the Sellers by written agreement signed by the parties hereto.  The Purchaser
shall give Moody’s written notice (at the address set forth in the Pooling and
Servicing Agreement) of any such amendment at least five Business Days prior to
the effectiveness thereof.  

SECTION 19.

CONFIDENTIALITY.

Each of the Purchaser, the Secondary Repurchaser and the Sellers shall employ
proper procedures and standards designed to maintain the confidential nature of
the terms of this Agreement, except to the extent (a) the disclosure of which is
reasonably believed by such party to be required or advisable in connection with
regulatory requirements or other legal requirements relating to its affairs;
(b) disclosed to any one or more of such party’s employees, officers, directors,
agents, attorneys or accountants who would have access to the contents of this
Agreement and such data and information in the normal course of the performance
of such Person’s duties for such party, to the extent such party has procedures
in effect to inform such Person of the confidential nature thereof; (c) 
disclosed in an offering memorandum relating to a securitization of the Mortgage
Loans by the Purchaser or to any or other Person in connection with the resale
or proposed resale of all or a portion of the Mortgage Loans by such party in
accordance with the terms of this Agreement; and (d) that is reasonably believed
by such party to be necessary for the enforcement of such party’s rights under
this Agreement.

SECTION 20.

ENTIRE AGREEMENT.

This Agreement constitutes the entire agreement and understanding relating to
the subject matter hereof between the parties hereto and any prior oral or
written agreements between them shall be deemed to have merged herewith.





-20-







--------------------------------------------------------------------------------







SECTION 21.

FURTHER AGREEMENTS.

Each of the Sellers, the Secondary Repurchaser and the Purchaser agree to
execute and deliver to the other such reasonable and appropriate additional
documents, instruments or agreements as may be necessary or appropriate to
effectuate the purposes of this Agreement.

SECTION 22.

TRUSTEE ASSIGNEE.

Each Seller and the Secondary Repurchaser acknowledge the assignment of the
Purchaser’s rights hereunder to the Trustee on behalf of the Trust and that the
representations, warranties and agreements made by the Sellers and the Secondary
Repurchaser in this Agreement may be enforced by the Trustee, on behalf of the
Trust, against the Sellers and the Secondary Repurchaser.

SECTION 23.

NO PROCEEDINGS.

Notwithstanding any prior termination of this Agreement, none of the Sellers or
the Secondary Repurchaser shall, prior to the date which is one year and one day
after the termination of the Pooling and Servicing Agreement, acquiesce,
petition or otherwise invoke or cause any Person to invoke the process of any
court or government authority for the purpose of commencing or sustaining a case
against the Purchaser under any federal or state bankruptcy, insolvency or
similar law or appointing a receiver, liquidator, assignee, trustee, custodian,
sequestrator or other similar official of the Purchaser or any substantial part
of their respective property, or ordering the winding up or liquidation of the
affairs of the Purchaser.

  





-21-







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Purchaser, the Secondary Repurchaser and the Sellers
have caused their names to be signed hereto by their respective officers
thereunto duly authorized on the date first above written.

SIXTH STREET FUNDING LLC,
as Purchaser



By:  

/s/  Kevin J. Small_______

Name:  Kevin J. Small

Title:  President






MOREQUITY, INC.,
as a Seller



By:  

/s/  Kevin J. Small

Name:  Kevin J. Small

Title:  President






AMERICAN GENERAL FINANCIAL SERVICES OF ARKANSAS, INC.,
as a Seller



By:  

/s/  Kevin J. Small

Name:  Kevin J. Small

Title:  Senior Vice President






AMERICAN GENERAL HOME EQUITY, INC.,
as a Seller



By:  

/s/  Kevin J. Small

Name:  Kevin J. Small

Title:  Senior Vice President


























--------------------------------------------------------------------------------










Solely for purposes of Sections 5, 6.03(a), 6.04 and 23 of this Agreement:










AMERICAN GENERAL FINANCE CORPORATION,
as Secondary Repurchaser



By:  

/s/  Kevin J. Small

Name:  Kevin J. Small

Title:  Senior Vice President























--------------------------------------------------------------------------------







EXHIBIT 1

MORTGAGE LOAN SCHEDULE




[See the Excel spreadsheet on this CD-ROM]





Ex. 1-1







--------------------------------------------------------------------------------







EXHIBIT 2

CONTENTS OF EACH MORTGAGE FILE

With respect to each Mortgage Loan, the Mortgage File shall include each of the
following items, unless otherwise disclosed to the Purchaser on the data tape,
which shall be available for inspection by the Purchaser and which shall be
delivered to the Purchaser:

(a)

Copies of the Mortgage Loan Documents.

(b)

the truth in lending statement;

(c)

the notice of right to cancel;

(d)

any subordination agreement;

(e)

the appraisal;

(f)

the flood certificate;

(g)

the settlement statement;

(h)

the good faith estimate;

(i)

any partial release;

(j)

any ACH enrollment;

(k)

any death certificate;

(l)

any name or address change requests;

(m)

the SCRA documentation;

(n)

the recorded deeds (warranty, quit claim, grant).





Ex. 2-1







--------------------------------------------------------------------------------







EXHIBIT 3

MORTGAGE LOAN DOCUMENTS

With respect to each Mortgage Loan, the Mortgage Loan Documents shall consist of
the following:

(a)

an original mortgage note or, with respect to any lost mortgage note, an
original lost note affidavit together with a copy of the related mortgage note,
and any riders, addendums or allonges;

(b)

a mortgage or deed of trust with evidence of recording thereon, and the original
recorded power of attorney, if the mortgage or deed of trust was executed
pursuant to a power of attorney, with evidence of recording thereon or, if such
mortgage, deed of trust or power of attorney has been submitted for recording
but has not been returned from the applicable public recording office, has been
lost or is not otherwise available, a copy of such mortgage, deed of trust or
power of attorney, as the case may be, certified to be a true and complete copy
of the original submitted for recording;

(c)

the assignment of mortgage and any intervening assignments;

(d)

an original or a certified copy of the lender’s title insurance policy; and

(e)

originals or copies of any assumption, modification, consolidation or extension
agreements.





Ex. 3-1







--------------------------------------------------------------------------------







EXHIBIT 4

UNDERWRITING GUIDELINES














Ex. 4-1





